Filed 1/16/15 In re Andrew T. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re ANDREW T., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F069471

         Plaintiff and Respondent,                                               (Super. Ct. No. 513599)

                   v.
                                                                                         OPINION
ANDREW T.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Shawn D.
Bessey, Judge.
         Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Kelly K.
LeBel, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Cornell, Acting P.J., Kane, J. and Franson, J.
       Minor Andrew T. admitted committing misdemeanor assault likely to produce
great bodily injury (Pen. Code, § 245, subd. (a)(4)). The juvenile court granted probation
without wardship pursuant to Welfare and Institutions Code section 725, subdivision (a).
On appeal, he contends (1) the juvenile court lacked the statutory authority to impose a
search condition and (2) even if the court had authority, it abused its discretion by
imposing the search condition in this case. During the pendency of this appeal, however,
Andrew successfully completed his probation and the court terminated its jurisdiction.
Therefore, Andrew is no longer subject to the probation condition. Consequently his
challenge to the probation condition is moot.
       “‘[A]n action that originally was based on a justiciable controversy cannot be
maintained on appeal if all the questions have become moot by subsequent acts or events.
A reversal in such a case would be without practical effect, and the appeal will therefore
be dismissed.’” (In re Dani R. (2001) 89 Cal.App.4th 402, 404.)
                                      DISPOSITION
       On its own motion, and with the parties’ agreement, this court takes judicial notice
(Evid. Code, § 459) of the minute orders filed in In re Andrew T., Stanislaus County
Superior Court Case No. 513599, on August 7, 2014, and November 3, 2014.
       The appeal is dismissed as moot.




                                              2